If replication be taken to a plea in a suit in equity, the sufficiency of the plea, in respect to the law, is admitted. To take issue on the matters of law presented by a plea, it should be set down for argument. In this case, the plaintiff having taken replication, *Page 295 
the only matter open is the truth of the allegations of the plea. It follows that no exception can be sustained in respect to those parts of the bill which are covered by the plea.
We have considered the exceptions in respect to the other parts of the bill, and are of opinion that the answer is sufficiently responsive, and as full as could be expected or required in regard to transactions of such long standing. The irregularity of filing two answers, we think, is fully explained. The first answer is incorporated as a part of the second, and the plaintiff may have the benefit of both.
PER CURIAM.                                                Affirmed.
(381)